Citation Nr: 1711116	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as a residual of a traumatic brain injury (TBI).

2.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active military service from August 1971 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburg, Pennsylvania. 

The issue of entitlement to service connection for a headache disability was previously before the Board in July 2012 (remanded); April 2014 (denied); February 2015 (remanded); and in September 2015, when the Board again denied the Veteran's claim.  The Veteran appealed the Board's September 2015 denial to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2016 Order, vacated the Board's September 2015 denial and remanded the matter pursuant to a Joint Motion for Remand (JMR).  As a result of the JMR, the Board remanded this matter for further development in May 2016.  

The issue of entitlement to service connection for depression was previously before the Board in July 2012 (denied), April 2014 (remanded after a September 2013 Court memorandum decision vacated the Board's 2012 decision and remanded it), and in December 2014, when the Board denied it.  The Veteran appealed the Board's December 2014 denial to the Court.  In December 2015, the Court, in a memorandum decision, vacated the Board's December 2014 denial and remanded the matter for further action.  In its memorandum decision, the Court noted that the Veteran was not objecting to the Board's denial of service connection for depression on a direct basis.  The Board remanded this matter in May 2016 for further development.  

As will be discussed in greater detail below, this matter must once again be remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for headaches, the Board, in its May 2016 remand, requested that the Veteran be afforded an additional VA examination and that the examiner provide the following opinions:  Was it at least as likely as not (50% probability or greater) that the Veteran had a headache disability causally related to active service?  Was it at least as likely as not (50 percent or greater) that a July 1972 inservice incident resulted in a TBI with residual headaches?  The Board cited to numerous treatment records, both inservice and subsequent to service, that the examiner was to discuss.  The clinician was also to discuss, if pertinent, the difference, if any, between tension headaches, migraines, and headaches due to TBI, as it might pertain to the Veteran.

In conjunction with the Board remand, the Veteran was afforded a VA examination in June 2016.  Following the examination, the examiner rendered an opinion as to the etiology of any current headache disorder, indicating that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  When rendering this opinion, the examiner cited to numerous treatment records in support of the opinion.  However, the examiner did not reference a number of the medical records cited in the May 2016 remand.  Moreover, while the examiner cited to numerous treatment records and indicated what the documents contained, she did not provide a rationale to support the opinion that it was less likely than not that the Veteran's current diagnosis of tension headaches was less likely than not incurred in or caused by military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  

As to the issue of service connection for depression, the Board, in its May 2016 remand, noted that a June 2014 VA examination report reflected the opinion that the Veteran's "emotional state has had no connection whatsoever" with his alleged in-service event or any other in-service event.  It observed that the clinician noted that the Veteran's post service episode of depression appeared to be related to his health status after undergoing open heart surgery and that his depression was successfully treated with a brief course of anti-depressant medication.  Nevertheless, the Board indicated that as the Court found that the Veteran's claim of service connection for depression was inextricably intertwined with his claim of service connection for headaches, another opinion should be obtained.

In conjunction with the Board remand, the Veteran was afforded a VA examination in June 2016.  The examiner indicated that at the time of the examination, the Veteran did not report having any significant mental health concerns besides occasionally feeling emotional when he watched sad movies.  However, this happened only once a week, only lasted a short period, and the Veteran was easily able to redirect his thoughts and improve his mood.  His symptom report did not meet DSM-5 diagnostic criteria for depression or any mental health disorder at the time of the examination.  The examiner noted that the Veteran had never engaged in any specialty mental health treatment for any mental health diagnosis.  She observed that the Veteran reported that he took antidepressant medications for a few months only following CABG surgery in 2007 and that he felt somewhat more emotional at that time (which is not uncommon following this surgery) and his cardiologist suggested he take medication.  The Veteran noted that his symptoms resolved rapidly, and he discontinued his medications.  The examiner stated that since the Veteran did not meet DSM-5 diagnostic criteria for depression or any mental health diagnosis, he did not have a diagnosis of depression that was at least as likely as not (greater than 50 percent probability) causally related to, or aggravated by, a headache disability.  

Although the Veteran was not found to have depression at the time of the June 2016 VA examination, the Veteran sought treatment for depression in October 2007, which was shortly after his CABG, which is during the appeal period.  As such, the Veteran has been shown to have depression during the appeal period.  The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  As the Veteran was noted to have depression at some point during the appeal period, the examiner is requested to render an opinion as to the etiology of the Veteran's depression at that time and its relationship, if any, to any current headache disorder, to include by way of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims, to include VA treatment records from March 2015 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Thereafter, if available, return the entire file to the examiner who provided the June 2016 VA headache opinion.  In her addendum report, the examiner is requested to indicate that she has had the opportunity to review each piece of evidence identified by the Board in indented paragraph marked "2" in the prior remand.  Following a review of the entire record, the examiner is requested to provide the following opinions:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability is causally related to active service; and 

Is it at least as likely as not (50 percent probability or greater) that the July 1972 incident resulted in a TBI with residual headaches?  

In addition to citing to the above evidence, the examiner must provide a detailed rationale for each rendered opinion, with reasons and explanations for her opinions, to include citing to specific instances in the record to support her conclusions.  The rationale must contain more than a mere recitation of the evidence of record.

If the July 2016 VA examiner is not available, request that another qualified examiner provide the requested opinions with detailed rationale to support those opinions.  

3.  Thereafter, if available, return the entire file to the examiner who provided the July 2016 VA psychiatric opinion.  In her addendum report, the examiner is requested to indicate that she has had the opportunity to review each piece of evidence identified by the Board in indented paragraph marked "3" in the prior remand.  Following a review of the entire record, the examiner is requested to provide the following opinions:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran had depression at any point in time during the appeal period which is causally related  to a headache disability?

Is it at least as likely as not (50 percent probability or greater) that the Veteran had depression at any point in time during the appeal period that was aggravated (permanently worsened) by a headache disability?  

The examiner is requested to specifically address the October 4, 2007 record from Dr. F. P., wherein it was noted of the Veteran "recently having problems with anhedonia and depressed mood which started not too long after his CABG".

In addition to citing to the above evidence, the examiner must provide a detailed rationale for each rendered opinion, with reasons and explanations for her opinions, to include citing to specific instances in the record to support her conclusions.  The rationale must contain more than a mere recitation of the evidence of record.  

If the July 2016 VA examiner is not available, request that another qualified examiner provide the requested opinion with detailed rationale to support those opinions.  

4.  After the above has been completed, the RO must review the record file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

